J-S36025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
               v.                           :
                                            :
                                            :
 STEVEN BRADY HALL                          :
                                            :
                      Appellant             :   No. 1951 MDA 2018

          Appeal from the PCRA Order Entered November 13, 2018
    In the Court of Common Pleas of Franklin County Criminal Division at
                      No(s): CP-28-CR-0000980-2016


BEFORE:      PANELLA, P.J., SHOGAN, J., and PELLEGRINI*, J.

MEMORANDUM BY SHOGAN, J.:                         FILED DECEMBER 16, 2019

        Appellant, Steven Brady Hall, appeals pro se from the order dismissing

his petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541–9546. After careful review, we affirm in part and vacate in

part.

        The PCRA court set forth the following factual recitation relevant to our

disposition of the case in its August 29, 2018 opinion:

                On February 9, 2015, [Appellant] was charged with multiple
        sexual assault counts by criminal complaint filed in Dauphin
        County. These charges stemmed from incidents with [Appellant’s]
        step-daughter, A.M., that occurred in June and July of 2014. On
        February 19, 2016, [Appellant] was charged with multiple sexual
        assault counts in Franklin [C]ounty as a result of incidents in the
        spring of 2012 with V.P., the daughter of [Appellant’s] former
        girlfriend.

               [Appellant] subsequently entered into a global plea
        agreement with prosecutors from both counties. Under the terms
        of the agreement, he pleaded guilty in Dauphin County to unlawful

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S36025-19


       contact with a minor, corruption of minors, and indecent assault
       on March 9, 2017, and aggravated indecent assault of a child in
       Franklin County on March 29, 2017.[1]

Trial Court Opinion, 8/29/18, at 1.

       In its Pa.R.A.P. 1925(a) Opinion, the trial court summarized the

procedural history as follows:

              On May 11, 2017, [Appellant] was sentenced in Dauphin
       County to four to eight years’ incarceration, followed by five years’
       probation. On May 31, 2017, this [c]ourt imposed a sentence of
       six to twelve years’ incarceration, to run consecutive to the period
       of incarceration imposed in Dauphin County, followed by five
       years’ probation, to run consecutive to the probationary period of
       the Dauphin County sentence.

             On June 12, 2017, [Appellant] filed a Post-Sentence Motion
       to Modify Sentence. By Opinion and Order entered September 14,
       2017, this [c]ourt modified [Appellant’s] sentence to the extent
       that the prohibition on [Appellant’s] contact with minors was
       amended to permit [Appellant] to have supervised contact with
       his own minor children. Additionally, this [c]ourt recognized that
       the special conditions imposed are applicable to the probationary
       term of [Appellant’s] sentence, but merely advisory in nature with
       respect to the parole term.

              On April 27, 2018, [Appellant] filed a timely pro se Motion
       for Post-Conviction Relief (“the Petition”), alleging that his
       sentence violated double jeopardy protections and that the terms
       of his probation were unduly restrictive. Attorney Mark F. Bayley,
       Esq., was thereafter appointed to assist [Appellant] in furtherance
       of his PCRA claims. On August 21, 2018, Attorney Bayley filed a
       Motion to Withdraw and a “no merit” letter pursuant to

____________________________________________


1  In Dauphin County, Appellant pled guilty to unlawful contact with a minor,
18 Pa.C.S. § 6318, an offense which required him to register as a Tier II
offender, corruption of minors, 18 Pa.C.S. § 6301(a)(1)(ii), and indecent
assault, 18 Pa.C.S. § 3126(a)(1), offenses which required him to register as
a Tier I offender. In Franklin County, Appellant pled guilty to aggravated
indecent assault of a child, 18 Pa.C.S. § 3125(b), which required him to
register as a Tier III offender.

                                           -2-
J-S36025-19


       Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988)[,] and
       Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988).

             Upon consideration of Attorney Bayley’s correspondence
       and our independent review of the record and the law, this [c]ourt
       entered an Order and Opinion on August 29, 2018, granting
       Attorney Bayley’s Motion to Withdraw and notifying [Appellant] of
       our intent to dismiss [the] Petition without a hearing on grounds
       that his claims lack merit. [Appellant] did not file a response, and
       [the] Petition was dismissed by Order dated November 9, 2018,
       and entered November 13, 2018.

              On November 29, 2018, [Appellant] filed the instant Notice
       of Appeal.[2] On the same date, this [c]ourt directed [Appellant]
       to file a Concise Statement of Matters Complained of on Appeal.
       On December 28, 2018, this [c]ourt received correspondence from
       [Appellant] wherein [Appellant] sought additional time to file a
       concise statement. This [c]ourt granted [Appellant’s] request on
       January 2, 2019.       [Appellant] subsequently filed a Concise
       Statement on January 16, 2019.

Opinion sur Pa.R.A.P. 1925(a), 1/24/19, at 1–3 (footnote omitted).

       Appellant presents the following questions for our review, which we set

forth verbatim:

       1. Wether the lower court erred in not joining his two cases
       together under rule Pa.R.Crim. 555. Or any other joinder rule
       pertaining to same criminal episode.
       2. Whether P.C.R.A Counsel for Appellant was ineffective for failing
       to amend Appellants P.C.R.A. claim after Appellant was made
       aware of the Commonwealth v. Muniz case which prohibited
       SORNA to be applied retroactively.
       3. Whether the lower court erred by Ordering Appellant to comply
       and abide by the registration and notification requirements of

____________________________________________


2 We note that although Appellant pled guilty and was sentenced for crimes
committed in two counties, Dauphin County Docket Number 2735-2015, and
Franklin County Docket Number 980-2016, only the appeal from the Franklin
County docket is before us.

                                           -3-
J-S36025-19


     SORNA when the criminal case’s involved in his plea agreement
     between Franklin County (docket 980-2016) and Dauphin County
     (docket 2735-2015) occurred between June and August of 2008
     and the Spring of 2012.
     4. Whether the lower court unjustly prohibited the Appellant from
     consuming alcohol?
     5. Whether the lower court erred in restricting Appellant from
     accessing social media websites.
     6. Whether the lower court erred without cause to “limit the use
     of electronic devices” when no electronic devices were used in the
     crime and whether the court erred in stating that said devices are
     subjected to random searches for no reason other than appellant
     being convicted of a sexual offense.
     7. Whether the lower court erred by having to possibly at some
     point in time submit to polygraph testing and counseling when he
     was not deemed to be a sexually violent predator and nothing
     supports that he would need such testing/counseling when crimes
     happened in 2008 and 2012.
     8. Was the trial Counsel for Appellant ineffective by not advising
     that Appellant may plead nolo contender verses a guilty plea. Was
     Counsel also ineffective by stating that Appellant MUST state on
     the record that he did digitally penetrate the genitals of a
     underage minor female before the judge would accept his plea
     agreement.
     9. Was Trial Counsel ineffective by not moving to file motions to
     transfer his case to Dauphin County to be joined with that case,
     in which the Appellant was hoping for.
     10. Whether the lower courts erred in restricting Appellant from
     possessing or viewing any pornographic materials, visiting adult
     bookstores, attend strip clubs or attend massage parlors etc.
     11. Whether the lower court erred when at the time of Appellants
     guilty plea it was agreed by the District Attorney and Appellant
     and his Attorney that the restriction of minors would be that
     Appellant have -NO UNSUPERVISED VISITS with anyone under 18
     years of age.




                                   -4-
J-S36025-19


       12. Did the lower court error in applying “any programs
       prison/probation officials deem necessary?
       13. Whether the negotiated plea agreement the Appellant signed
       was completely legal and without legal error.
Appellant’s Brief at unnumbered 1–11.
       At the outset, we note that Appellant’s brief fails to conform to the

requirements set forth in Pa.R.A.P. 2111.3        Indeed, Appellant’s brief is

composed of thirteen unnumbered pages and lacks all of the requirements set

forth in Rule 2111. Moreover, Appellant has failed to provide a single citation

to the record, and the majority of his brief is composed only of questions or

statements of error with no additional discussion and no citation to relevant

authority. Appellant failed to set forth any discussion of the PCRA and failed

to establish that his claims fall under the umbrella of the PCRA. We also note



____________________________________________


3   Pursuant to Pa.R.A.P. 2111, an appellate brief must contain:

       (1) Statement of jurisdiction. (2) Order or other determination in
       question. (3) Statement of both the scope of review and the
       standard of review. (4) Statement of the questions involved. (5)
       Statement of the case. (6) Summary of argument. (7) Statement
       of the reasons to allow an appeal to challenge the discretionary
       aspects of a sentence, if applicable. (8) Argument for appellant.
       (9) A short conclusion stating the precise relief sought. (10) The
       opinions and pleadings specified in paragraphs (b) and (c) of this
       rule. (11) In the Superior Court, a copy of the statement of errors
       complained of on appeal, filed with the trial court pursuant to
       Pa.R.A.P. 1925(b), or an averment that no order requiring a
       statement of errors complained of on appeal pursuant to Pa.R.A.P.
       1925(b) was entered. (12) The certificates of compliance required
       by Pa.R.A.P. 127 and 2135(d).

Pa.R.A.P. 2111.

                                           -5-
J-S36025-19


that Appellant filed two Pa.R.A.P. 1925(b) statements of matters complained

of on appeal, one on December 26, 2018, containing five allegations of error,

and a second statement, filed on January 16, 2019, containing fifteen

allegations of error.

       Although this Court will liberally construe the materials filed by a pro se

litigant, “pro se status generally confers no special benefit upon an appellant.”

Commonwealth v. Freeland, 106 A.3d 776 (Pa. Super. 2014).                  In the

instant case, “the defects ‘are not mere matters of form or taste, [but] are

the complete absence of those material sections of the brief which facilitate

appellate review’ so that ‘we find our ability to conduct appellate review

severely impaired.’” Commonwealth v. Drew, 510 A.2d 1244, 1245 (Pa.

Super. 1986) (quoting Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa.

Super. 1982)). Indeed, this Court will not become Appellant’s counsel when

issues are neither properly raised nor developed; rather, we will not consider

the merits of the issues raised therein.4 Drew, 510 A.2d at 1245.




____________________________________________


4 We also note that although Appellant’s brief purports to raise fifteen issues,
he has done nothing more than set forth the issue and/or failed to engage in
any meaningful discussion of eleven of the fifteen issues; thus, those issues
are waived. Commonwealth v. Cannavo, 199 A.3d 1282, 1289 (Pa. Super.
2018). As to the issues Appellant addresses relating to joinder and the terms
of his probation, he fails to cite and discuss relevant case law or relies upon
factual averments without citation to the record; thus, those issues are waived
as well. See id.



                                           -6-
J-S36025-19


       Although we find that Appellant’s brief is so deficient that it prevents

appellate review, we discern one issue relating to Appellant’s registration as a

Tier III offender under the Sexual Offender Registration and Notification Act,

42 Pa.C.S. §§ 9799.10–9799.41 (“SORNA”), that we are compelled to

address.5    Appellant argues that he was incorrectly subjected to SORNA’s

registration requirements because the statute was not in effect when he

assaulted V.P. Appellant’s Brief at unnumbered 6.

       In the instant case, Appellant pled guilty to aggravated indecent assault

as to the incident in Franklin County against V.P., which occurred in the spring

of 2012. Following our review of the record, it appears that Appellant was

sentenced under SORNA. See N.T. (Sentencing), 5/31/17, at 26 (stating that

Appellant is subject to SORNA requirements). Thus, as part of his sentence,

Appellant was required to register as a Tier III offender under SORNA. 6 42

Pa.C.S. § 9799.14(d)(7) and § 9799.15(a)(3).

       It is well established under Commonwealth v. Muniz, 164 A.3d 1189

(Pa. 2017), and its progeny that retroactive application of SORNA’s



____________________________________________


5 Even if Appellant had not identified the issue, we would raise the issue sua
sponte because it relates to the legality of sentence, which cannot be waived,
provided this Court has jurisdiction. Commonwealth v. Adams-Smith, 209
A.3d 1011, 1021 (Pa. Super. 2019). In the instant case, Appellant filed his
PCRA petition within one year after his judgment of sentence became final;
thus, his petition is timely and we have jurisdiction. 42 Pa.C.S. § 9545.

6 Although Appellant was designated a Tier III offender, he was not
designated a sexually violent predator.

                                           -7-
J-S36025-19


registration requirements violates      the   ex post facto     clauses   of the

Pennsylvania and United States Constitutions. Specifically, the Court in Muniz

explained that the reporting and registration requirements under SORNA are

punitive in nature and their retroactive application to offenses committed prior

to SORNA’s effective date, December 20, 2012, violates the ex post facto

clauses. Muniz, 164 A.3d at 1193. Further, this Court has held that it is

SORNA’s effective date, December 20, 2012, not its enactment date,

December 20, 2011, which triggers both SORNA’s application and the analysis

under the ex post facto clauses. Commonwealth v. Lippincott, 208 A.3d

143, 148–149 (Pa. Super. 2019) (en banc).

      In the instant case, it is undisputed that Appellant committed the crime

against V.P. in the spring of 2012, before SORNA’s effective date. Thus, in

light of the above authority, we are constrained to find that Appellant was

improperly subjected to SORNA’s requirements as a Tier III offender. See

Adams-Smith, 209 A.3d at 1024 (acting sua sponte and vacating, inter alia,

the ex post facto SORNA registration requirements imposed on the appellant

for crimes committed before SORNA’s effective date). Accordingly, we affirm

the order denying PCRA relief, but we vacate that portion of the judgment of

sentence that required Appellant to register as a Tier III offender for life under

SORNA, and we remand the case to the trial court to instruct Appellant on the

applicable registration and reporting requirements.




                                      -8-
J-S36025-19


       Order affirmed; judgment of sentence vacated in part as to SORNA

registration and reporting requirements; case remanded with instructions.

Jurisdiction relinquished.7



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2019




____________________________________________


7  We reiterate that Appellant’s Dauphin County Sentence and corresponding
registration requirements at Docket Number 2735-2015 are not before us in
this appeal.

                                           -9-